Title: Cash Accounts, June 1772
From: Washington, George
To: 



[June 1772]



Cash


June  1—
To Ditto [cash] from Colo. Saml Washington on Acct of Interest due to Mr Custis
£75. 0.0


3—
To Ditto of Colo. Saml Washington for J[ames] Cleveland
5.14.9



To Ditto of Lund Washington for Corn & Flour
82. 2.9


9—
To Ditto Receivd for Wool
0. 6.0


10—
To Ditto for Corn
1.18.3


15—
To Ditto for Ditto 5 Barrls
4. 0.0


17—
To Ditto from Lund Washington (Includg

45/ receivd from Jas Cleveland myself) for Corn
37. 8.9


22—
To Cash of Mrs [Sally Cary] Fairfax for a Box of Claret
7.10.0


30—
To Ditto recd from my Bror Jno. Washington for Interest due Mr Custis
7.10.0



To Cash Won at Cards
4.17.0


Contra


2—
By Cash paid a Chain Carrier
0. 2.6



By Cards
1. 0.0


6—
By William Roberts
4. 0.0



By Jno. Prescot (wch with a Barl of Corn) is in full
2.17.9


8—
By Captn Posey for his Six acres at Rovrs delight which with a Horse Saddle & Bridle is in full of his Right to the Land Houses & Ferry
50. 0.0


9—
By Cash paid Edwd Williams
3. 5.4


10—
By 36 Ells Cotton Check
2.14.9



By 6 yds Blew Duffield & 2¼ thread 31/6 & 11/2
2. 2.8


13—
By Doctr [William] Rumney’s acct agt Colo. [Thomas] Colvills Este
27. 9.6



By Thos William’s in full of acct to date
5.19.9



By John P. Custis
3. 0.0



By Cash paid Thomas Bishop
9. 0.0


15—
By Cards
0. 8.9


16—
By Mr Hough Quitrents of 12463 Acs. Ld
15.11.7



By Eliza. Hollingsburg’s Legacy
25.10.0



By bringing the two Horses I bot at Leesbg here
0.10.0



By Repairing my Boots in Alexa.
0. 5.0



By Pierce Bayley Sheriff
4. 1.6



By Thos Bishops Wife for delivg House Sall & Kitt
1. 0.0



By a pair of Black knee Garters
0. 1.8



By Locks &ca
0. 0.7


17—
By Servants
0. 1.3



By Freight of my Whale Boat from ⟨Patuxt⟩
0.18.0



By T. Etherington 6 day’s Work Plaistg
1.10.0


19—
By a pair of Shoes for House Frank
0. 7.6



By Charity
0.12.0



24—
By Doctr Rumney’s acct agt myself £15.17.6 Ditto against Mr Custis 2.10. Miss Custis 4.2.
22. 9.6


